NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         AUG 6 2021
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.   20-10187
                                                      20-10256
                Plaintiff-Appellee,
                                                D.C. Nos.
 v.                                             1:12-cr-00174-JMS-1
                                                1:12-cr-00174-JMS
JACOB DRUMMONDO-FARIAS,

                Defendant-Appellant.            MEMORANDUM*

                   Appeal from the United States District Court
                            for the District of Hawaii
               J. Michael Seabright, Chief District Judge, Presiding

                            Submitted August 4, 2021**
                             San Francisco, California

Before: THOMAS, Chief Judge, and HAWKINS and McKEOWN, Circuit
Judges.

      Jacob Drummondo-Farias appeals pro se from the district court’s denial of

two motions for compassionate release brought under 18 U.S.C. § 3582(c)(1)(A)(i).

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We review for an abuse of discretion the denial of a motion for compassionate

release under Section 3582(c)(1). United States v. Aruda, 993 F.3d 797, 799 (9th

Cir. 2021) (per curiam). A district court abuses its discretion when “its application

of the correct legal standard [is] (1) ‘illogical,’ (2) ‘implausible,’ or (3) without

‘support in inferences that may be drawn from the facts in the record.’” United

States v. Hinkson, 585 F.3d 1247, 1262 (9th Cir. 2009) (en banc) (quoting Anderson

v. City of Bessemer City, N.C., 470 U.S. 564, 577 (1985)).

      The district court did not abuse its discretion by denying either of

Drummondo-Farias’s motions for compassionate release.             At 37 years old,

Drummondo-Farias did not present a demonstrated risk factor for severe illness with

COVID-19 even assuming he was obese, and nearly 15 years remained on his 27-

year sentence. Nor did the district court abuse its discretion when it determined that

the Section 3553(a) weighed against release in light of Drummondo-Farias’s

criminal history. See United States v. Keller, 2 F.4th 1278, 1284 (9th Cir. 2021)

(noting the “deference we must afford the district court when it makes these

discretionary decisions”). There was no abuse of discretion.

      AFFIRMED.




                                          2